                           United States District Court
                         Western District of North Carolina
                                Asheville Division

 KEVIN C. CLARK,                          )              JUDGMENT IN CASE
                                          )
                Plaintiff,                )            1:18-cv-00110-MOC-WCM
                                          )
                   vs.                    )
                                          )
 ASHEVILLE FORD, LLC, ROBERT              )
 SLEDONICK, and WILLIAM SIMPSON,          )
                                          )
               Defendants.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 6, 2019 Order.

                                               May 6, 2019
